 1 PHILLIP A. TALBERT
   United States Attorney
 2 DEBORAH LEE STACHEL
 3 Regional Chief Counsel, Region IX
   Social Security Administration
 4 MICHAEL K. MARRIOTT , PSBN 280890
 5 Special Assistant United States Attorney
   Assistant Regional Counsel
 6   Social Security Administration, Region IX
 7   160 Spear Street, Suite 800
     San Francisco, California 94105
 8 Tel: (415) 977-8985
 9 Fax: (415) 744-0134
   E-mail: Michael.Marriott@ssa.gov
10 Attorneys for Defendant
11
   Jonathan O. Peña, Esq.
12 CA Bar ID No.: 278044
13 Peña & Bromberg, PLC
   5740 N. Palm Avenue
14 Suite 103
15 Fresno, CA 93704
   Telephone: 559-412-5390
16 Facsimile:866-282-6709
17 info@jonathanpena.com
   Attorney for Plaintiff, Patricia Williams
18
19                          UNITED STATES DISTRICT COURT
20
                    FOR THE EASTERN DISTRICT OF CALIFORNIA
21
22 PATRICIA WILLIAMS,                     No. 2:17-cv-0940-DB
23             Plaintiff,                 STIPULATION AND ORDER FOR THE
24                                        AWARD OF ATTORNEY FEES UNDER
                      v.                  THE EQUAL ACCESS TO JUSTICE ACT
25                                        (EAJA)
26 NANCY A. BERRYHILL, Acting             28 U.S.C. § 2412(d)
   Commissioner of Social Security,
27
28             Defendant.
 1         TO THE HONORABLE DEBORAH BARNES, MAGISTRATE JUDGE OF
 2 THE UNITED STATES DISTRICT COURT:
 3         The Parties through their undersigned counsel, subject to the Court’s approval,
 4 stipulate that Plaintiff be awarded attorney fees in the amount of SIX THOUSAND,
 5 ONE HUNDRED DOLLARS and 00/100 ($6,100.00) under the Equal Access to
 6
     Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all
 7
     legal services rendered on behalf of Plaintiff by counsel in connection with this civil
 8
     action, in accordance with 28 U.S.C. § 2412(d).
 9
           After the Court issues an order for EAJA fees to Plaintiff, the government will
10
     consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
11
     Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
12
     to honor the assignment will depend on whether the fees are subject to any offset
13
     allowed under the United States Department of the Treasury’s Offset Program. After
14
15 the order for EAJA fees is entered, the government will determine whether they are
16 subject to any offset.
17         Fees shall be made payable to Plaintiff, but if the Department of the Treasury
18 determines that Plaintiff does not owe a federal debt, then the government shall cause
19 the payment of fees, expenses and costs to be made directly to counsel, pursuant to the
20 assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s
21 counsel, Jonathan O. Peña.
22         This stipulation constitutes a compromise settlement of Plaintiff’s request for
23 EAJA fees, and does not constitute an admission of liability on the part of Defendant
24 under the EAJA. Payment of SIX THOUSAND, ONE HUNDRED DOLLARS and
25 00/100 ($6,100.00) in EAJA attorney fees shall constitute a complete release from, and
26
   bar to, any and all claims that Plaintiff and Plaintiff’s attorney, Jonathan O. Peña, may
27
   have relating to EAJA attorney fees in connection with this action.
28
                                                -2-
 1           This award is without prejudice to the rights of Plaintiff’s attorney to seek Social
 2 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
 3 provisions of the EAJA.
 4                                                         Respectfully submitted,
 5
 6
     Dated: November 13, 2018                              /s/ Jonathan O. Peña
 7                                                         JONATHAN O. PEÑA
                                                           Attorney for Plaintiff
 8
 9
     Dated: November 13, 2018                              PHILLIP A. TALBERT
10                                                         United States Attorney
                                                           DEBORAH LEE STACHEL
11
                                                           Regional Chief Counsel, Region IX
12                                                         Social Security Administration
13
                                                     By: /s/ Michael K. Marriott*
14                                                      MICHAEL K. MARRIOTT
                                                        Special Assistant U.S. Attorney
15
                                                        Attorneys for Defendant
16                                                      (*Permission to use electronic signature
17                                                      obtained via email on 11/13/18).

18
19                                                          ORDER
20       Pursuant to the parties’ stipulation, IT IS SO ORDERED.
21 Dated: November 15, 2018
22
23
24
     DLB:6
25   DB\orders\orders.soc sec\williams0940.stip.eaja.ord

26
27
28
                                                               -3-
